Citation Nr: 0014436	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for migraine 
headaches.





ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1997.

This appeal arises from an April 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's migraine headaches are not shown to be 
prostrating in nature, or productive of functional impairment 
or impairment of earning capacity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In connection with this claim the VA afforded the veteran two 
examinations in January 1998.  During the examinations, the 
veteran reported that since 1986, he has been taking Motrin 
for his recurrent migraines.  As a result of an extensive 
evaluation in Germany, the veteran related that he was told 
to rest and take pain medication during his attacks.  The 
veteran reported that the headache starts with pain around 
the eye, forehead and gradually spreads to the other part of 
the head.  There was no history of vomiting or any 
significant premonitory symptoms except some visual 
disturbances.  The veteran related that he has been 
experiencing two or three episodes weekly for the past seven 
years, with the pain lasting from thirty minutes to almost a 
day in duration.  When the veteran gets a severe headache, he 
stated that he stops what he is doing, rests and takes 
Motrin, and gradually the headache begins to subside.  The 
examiner noted that, except for this limitation for severe 
migraine headaches, the veteran is able to perform his 
regular scheduled duties without impairment.  The examiner's 
diagnosis was migraine headaches.    

VA outpatient treatment reports from August 1998 to May 1999 
show no complaints, diagnoses or treatment for headaches.  In 
a letter to the veteran dated in October 1998 the veteran was 
requested to obtain a statement from his employer concerning 
time lost from work due to migraine headaches and to specify 
where and when he had received treatment for his headaches.  
No response was received from the veteran.

The veteran contends that, on average, he has 2 to 4 
migraines each week, half of which are prostrating attacks 
lasting from 6 to 12 hours.  He states that Motrin helps most 
of the time, but other times it does not help.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126 (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

Migraine headaches are rated as follows: with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, 50 percent; with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, 30 percent; with 
characteristic prostrating attacks averaging one in 2 months 
or over the last several months, 10 percent; and with less 
frequent attacks, a noncompensable evaluation is for 
assignment.  See  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

Evaluations under Diagnostic Code 8100 are based on the 
frequency and severity of headaches.  The evidence reflects 
that the veteran reported having headaches two to four times 
a week.  However, the rating criteria further specify that 
the attacks be prostrating in nature in order for a 
compensable evaluation to be warranted.  The veteran contends 
that half of his headaches are prostrating lasting 6 to 12 
hours, but most were resolved with rest and Motrin.  However, 
the January 1998 VA examiner noted that the veteran currently 
has migraine headaches two or three times a week and that 
when he has them he has to rest and take Motrin to alleviate 
the symptoms.  The veteran has not indicated symptoms of 
nausea, vomiting, aura, speech difficulty, extremity 
weakness, or other manifestations of migraine.  The headaches 
improve with rest and Motrin.  He does not appear to be 
taking prescribed medication or following other prescribed 
specialized treatment for headaches.  There is no indication 
that his headaches have interfered with his employment or 
resulted in hospitalization.  See 38 C.F.R. §§ 4.1, 4.10.  
Furthermore, the Board notes that VA outpatient treatment 
records from August 1998 to May 1999 show no complaints for 
headaches.  

In short, the veteran has not reported manifestations 
consistent with prostrating headaches, which would warrant 
assignment of a compensable evaluation under Diagnostic Code 
8100.  In this regard, the Board finds that the veteran's 
statements to the VA examiner are more reliable as to the 
nature of his headaches than later statements.  Those 
statements were made to a physician who needed the 
information to evaluate the veteran's disability and 
generally, of two statements regarding the same matter, the 
earlier of the two statements has greater probative value.  
Further, the Board is unable to identify any clinical 
evidence, which would provide a basis for the assignment of a 
compensable evaluation for headaches at any time from 
December 1, 1997 forward.  See Fenderson v. West, supra.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and the claim is denied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his migraine headaches have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

A compensable evaluation for service-connected migraine 
headaches is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

